Citation Nr: 1403198	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-27 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of prostate cancer.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013, the Board remanded this claim for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board. 

This appeal was processed using the VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's residuals of prostate cancer do not include renal dysfunction, obstructive voiding or the requirement to wear absorbent material; daytime voiding interval is greater than 3 hours and the Veteran does not awake to void 2 or more times per night.  


CONCLUSION OF LAW

The criteria for an initial disability rating for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim arises from an appeal of the initial grant of service connection for prostate cancer.  Because the claim was for service connection and service connection was granted, the purpose of the notice requirements for the claim was accomplished.  The immediate downstream issue involving the initial rating does not require further VCAA notice.  In any event, the Veteran was provided a statement of the case and supplemental statement of the case that informed him of the criteria for obtaining an increased rating consistent with the procedural protections afforded in the appellate process.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in December 2010 and October 2013 in conjunction with the claim on appeal.  The Veteran has not alleged that the October 2013 examination is inadequate for rating purposes.  Additionally, he has not alleged that his disability has worsened in severity since the October 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Moreover, in obtaining additional VA and private treatment records, as well as the October 2013 VA compensation examination, the Board is satisfied that there has been compliance with its August 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The record indicates the Veteran submitted his claim for benefits in October 2010, after completion of his treatment for prostate cancer, and in an April 2011 rating decision service connection was granted, with an initial noncompensable rating under Diagnostic Code 7528, effective October 29, 2010.  Under Diagnostic Code 7528, when there has not been a recurrence, as here, the disability shall be evaluated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2013).  As the Veteran has not alleged and the evidence does not show that his prostate cancer disability is associated with or has been accompanied by any of the symptoms of renal dysfunction, the Board will rate the Veteran's disability based on residuals of voiding dysfunction. 

Per VA regulations, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.

With respect to urine leakage, a 20 percent disability rating is warranted if the evidence shows that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a. 

Regarding urinary frequency, daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  For marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cubic centimeters (cc); uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months, a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Id.  

Additionally, deformity of the penis, with erectile dysfunction, warrants a 20 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran was initially examined in December 2010 in connection with his claim for service connection.  The Veteran indicated he completed radiation therapy for his prostate cancer in 2009 and did not undergo surgery.  At the time of the examination, there were no symptoms due to genitourinary disease, urinary symptoms, urinary leakage, recurrent urinary tract infections, obstructed voiding, renal dysfunction or failure, acute nephritis, hydronephrosis, and no erectile dysfunction.  His bladder, anus, and urethra were normal upon examination.  Additionally, his prostate was normal.  The examiner concluded the Veteran's prostate cancer did not have any known in residuals per the Veteran's own history.  

In October 2013, the Veteran was again examined to reassess the severity of his claimed residuals to prostate cancer.  The examiner noted the Veteran's prostate cancer was in remission.  The Veteran denied voiding dysfunction, urinary tract and kidney infections, erectile dysfunction, and retrograde ejaculation.  The Veteran's wife stated that the Veteran suffers from nocturia, occasional urine loss, and retention.  However, there was no indication of urinary incontinence, hesitancy, urgency, use of a catheter, or needing to visit the ER for urinary retention.  The Veteran's wife also denied the use of absorbent diapers or having to change the Veteran's underwear.  The October 2013 VA examiner also noted that the Veteran's wife had a May 2013 letter from his urologist indicating the Veteran suffered from incomplete bladder emptying and benign prostate hyperplasia (BPH) with obstruction.  However, the October 2013 examiner concluded that the Veteran's prostate cancer was in remission, with no residuals, and that the BPH symptoms were not related to the prostate cancer treatment.  

The Board also notes the Veteran has submitted private treatment records dated through July 2013, and in October 2012, the Veteran reported incontinence.  However, since that time, in February, May and August 2013 he has repeatedly denied suffering from incontinence.  A May 2013 private treatment record shows that the Veteran's voiding was worse, but did not indicate the frequency of his voiding.  The urologist noted the Veteran has problems with emptying his bladder and does "dribble at the end of urination."  Additionally, it was noted the Veteran suffers from erectile dysfunction.  None of these symptoms were indicated to be a consequence of prostate cancer.  

Since the medical evidence does not establish the presence of any residuals of prostate cancer, and the Veteran and his spouse are not shown to posses the technical expertise to attribute any symptoms to a particular medical cause, the Board concludes the record does not establish a basis for an award of a compensable evaluation for residuals of prostate cancer.   

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  While the Veteran reports some impairment due to residuals of his prostate cancer, this is not borne out by the medical evidence, which is the most probative.  Therefore, it may be concluded the disability picture concerning this claim is contemplated by the rating schedule, and referral for extra-schedular consideration is not warranted.

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the evidence does not suggest, and the evidence does not support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected prostate cancer.  In fact, the December 2010 VA examiner noted that the Veteran was retired due to age and not due to any impairment resulting from his prostate cancer.  Accordingly, Rice considerations are inapplicable in this case.


ORDER

The claim of entitlement to an initial compensable disability rating for residuals of prostate cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


